Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 9, 2018

                                      No. 04-18-00547-CR

                                    Desere Devine DAVILA,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 4, Bexar County, Texas
                                   Trial Court No. 569002
                          Honorable Jason Garrahan, Judge Presiding


                                         ORDER
        Appellant’s brief was due September 21, 2018. When the brief was not filed, this court
notified appellant by letter dated September 25, 2018. See Tex. R. App. P. 38.8. In response,
appellant filed a motion for extension of time, asking for an additional thirty days from the
original due date in which to file the brief. After review, we GRANT appellant’s motion and
ORDER appellant to file appellant’s brief in this court on or before October 22, 2018.

      We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court